Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 25, 2016

                                            No. 04-16-00222-CV

                                    IN RE Leticia MONTEMAYOR

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On April 8, 2016, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may
file a response to the petition in this court no later than May 16, 2016. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on April 25, 2016.



                                                        PER CURIAM




           ATTESTED TO: ________________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2011CVW001587 C3, styled In the Interest of R.E.M., A Child, pending in
the County Court at Law No. 2, Webb County, Texas, the Honorable Jesus Garza presiding.